Citation Nr: 1456499	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-21 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to April 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a Video Conference hearing in November 2013 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

The Board notes that the Veteran requested a change in representation in April 2014, more than 90 days after certification of the appeal to the Board.  The Board has found good cause to accept the change in representation.  Accordingly, the Board honors the change in representation.  See 38 C.F.R. § 20.1304 (2014).   The Veteran's representative submitted an informal hearing presentation in December 2014. 

The Virtual VA paperless claims processing system contains the transcript from the November 2013 Video Conference hearing.  Other documents on the Virtual VA claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a statement in lieu of a 646 dated in November 2013, a Form 21-22 dated in April 2014, a revocation of power of attorney dated in May 2014, and the December 2014 informal hearing presentation.  Other documents on VBMS are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

In the December 2014 informal hearing presentation, the Veteran's representative argued that a remand is order.  The Board agrees that further development is warranted.  

At the time of the Veteran's May 2011 VA examination, the examiner found that although the Veteran had tinnitus and hearing loss in the left ear that was at least as likely as not related to service, the Veteran did not currently have hearing loss in the right ear for VA purposes.  However, in the Veteran's November 2013 Travel Board hearing, the Veteran testified that his hearing in the right ear had worsened since the May 2011 VA examination.  In light of the foregoing, the Board finds that a VA examination is warranted to determine whether the Veteran has a current right ear hearing loss disability.

While on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his claimed right ear hearing loss.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above development has been completed to the extent possible, schedule the Veteran for an appropriate VA examination for right ear hearing loss.  The claims file and a copy of this remand should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.

After review of the claims folder, and upon examination of the Veteran, the VA examiner should indicate whether the Veteran has a right ear hearing loss disability for VA purposes, as specified under the provisions of 38 C.F.R. § 3.385.

	If the Veteran does have a current right ear 
	hearing loss disability, the examiner should then provide an opinion, with supporting clinical rationale, as to whether the Veteran's current right ear hearing loss disability is it at least as likely as not (i.e. a 50 percent or greater probability) caused by, or otherwise related to his active duty service, to include his claimed in-service noise exposure.  The examiner should assume for the purposes of this opinion that in-service acoustic trauma did in fact occur during the Veteran's service, as he so describes.

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinon without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3. After completing the above development and any other action deemed necessary, adjudicate the Veteran's claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



